  Case: 4:19-cr-00390-AGF Doc. #: 13 Filed: 05/21/19 Page: 1 of 2 PageID #: 24



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
                                                             Case Nos. 4:19CR390 AGF(NAB)
        v.                                        )
                                                                       4:13CR119 AGF
                                                  )
 DENNIS MCCRAY,                                   )
                                                  )
                Defendant.                        )

                                   ORDER OF DETENTION

       On May 21, 2019, this matter came before the undersigned United States Magistrate Judge

for a detention hearing in the above-referenced cases. For the reasons stated on the record at the

time of the detention hearing, based on the record made in open court, after considering the Report

of the Pretrial Services Office, arguments of counsel, and all of the factors required to be

considered by 18 U.S.C. § 3142(g), I find that there are no conditions or combinations of conditions

that will reasonably assure the appearance of the defendant as required and the safety of the

community.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant be detained in custody pending trial and

pending any Final Supervised Release Revocation Hearing.

       IT IS FURTHER ORDERED that the defendant be allowed reasonable opportunity for

consultation with counsel and with defense counsel’s retained investigator, paralegal, or other

retained expert consultant, including persons retained to conduct physical or psychological

examinations.
  Case: 4:19-cr-00390-AGF Doc. #: 13 Filed: 05/21/19 Page: 2 of 2 PageID #: 25



        IT IS FURTHER ORDERED that on order of a court of the United States or on

request of an attorney for the government, the person in charge of the corrections facility in

which the defendant is confined shall deliver the defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.



                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of May, 2019.
